DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tuijn et al. (USPN 9,306,605) in view of Stamatakis et al. (USPN 10,149,141).
Regarding claim 1, Van Der Tuijn teaches a method for selecting an operating baud rate by a server or router or gateway connected to a network, the method comprising the steps of: initiating selection of a first operating baud rate for communications over the network to an initial operating baud rate [Col. 3, lines 34-43, initial baud rate is selected for communication]; advancing, in response to the communications conducted over the network is determined to be reliable using the first operating baud rate, selection of a next operating baud rate for communications over the network [Col. 3, lines 44-58, baud rate is advanced to avoid interference once stable]; repeating, in response the communications conducted over the network using the operating baud rate selected in a last iteration of the advancing step is determined to be reliable, the advancing step [Col. 3, line 59 – Col. 4, line 55, baud rate is advanced until interference is eliminated and the communication is determined to be reliable]; and terminating the method in response to communications conducted over the network is determined to be reliable using a highest reliable baud rate [Col. 4, lines 56-67, once stable baud rate is determined the baud rate is selected and no further iterations are done on the baud rate].
However, Van Der Tuijn does not teach the network is a Master-Slave Token-Passing (MS/TP) BACnet network.
Stamatakis teaches the network is a Master-Slave Token-Passing (MS/TP) BACnet network [Col. 7, line 54 – Col. 8, line 4 and Col. 12, line 59 – Col. 3, line 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a network where baud rate is selected and then advanced in a MS/TP BACnet network so that BACnet can be used for communication between industrial devices.
Regarding claim 18, Van Der Tuijn teaches a system for selecting an operating baud rate by a server or router or gateway connected to network, the system comprising: a network interface configured to couple to a network so as to facilitate communications to and from a plurality of building automation components connected to the BACnet [Figure]; a processor [Figure, numeral 112]; and computer readable memory having instructions that, when executed by the processor, cause the system to: initiate selection of a first operating baud rate for communications over the network to an initial operating baud rate [Col. 3, lines 34-43, initial baud rate is selected for communication]; advance, in response to the communications conducted over the network is determined to be reliable using the first operating baud rate, selection of a next operating baud rate for communications over the network [Col. 3, lines 44-58, baud rate is advanced to avoid interference once stable]; repeat, in response the communications conducted over the network using the operating baud rate selected in a last iteration of the advancing step is determined to be reliable, the advancing step [Col. 3, line 59 – Col. 4, line 55, baud rate is advanced until interference is eliminated and the communication is determined to be reliable]; and terminate the method in response to communications conducted over the network is determined to be reliable using a highest reliable baud rate [Col. 4, lines 56-67, once stable baud rate is determined the baud rate is selected and no further iterations are done on the baud rate].
However, Van Der Tuijn does not teach the network is a Master-Slave Token-Passing (MS/TP) BACnet network.
Stamatakis teaches the network is a Master-Slave Token-Passing (MS/TP) BACnet network [Col. 7, line 54 – Col. 8, line 4 and Col. 12, line 59 – Col. 3, line 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a network where baud rate is selected and then advanced in a MS/TP BACnet network so that BACnet can be used for communication between industrial devices.
Allowable Subject Matter
Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Van Der Tuijn et al. (USPN 9,306,605) teaches a method as discussed in rejection of claim 1.  However, Van Der Tuijn does not teach advancing step in response to invalidity of a cyclic redundancy check (CRC) and repeating step in response to invalidity of a CRC using the operating baud rate selected in a last iteration of the advancing step and terminating the method in response to validity of a CRC determined for communication over MS/TP BACnet using a valid operating baud rate.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Claims 2-12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanzone et al. (USPN 9,118,585) teaches grouping data of a traffic flow into resized data units.  The resized data units are encapsulated with optical transport frames, and an optical transmission part is tuned to transmit the frames in an optical signal at new traffic flow rate.  An indication of a change in the rate in a frame overhead is detected at an intermediate node along a route, which terminates the signal.
Saunders et al. (USPN 7,986,878) teaches operating a programmable optical transmitter to provide a set of different quadrature amplitude modulation (QAM) constellations with different data bit rates.  The optical transmitter is operated to select one of the QAM constellations to control the signal modulation based on a condition of an optical transmission link or a network that transmits the optical channel signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464